Citation Nr: 1226694	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to an increased evaluation for traumatic encephalopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to June 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.  

The Board observes that the November 2008 rating decision on appeal refers to VA treatment records from the Manchester VA Medical Center (VAMC) dated from November 4, 1997, to October 28, 2008.  However, the VA treatment records in the claims file from the Manchester VAMC are dated from September 16, 2005, to November 8, 2006, and from December 15, 2008, to June 30, 2010.  The VA claims file also includes treatment records from the Boston VAMC dated from March 29 to October 17, 2006, and from December 7-10, 2010.  The Virtual VA eFolder contains no VA medical records.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA treatment records before the Board records reflect that the Veteran has hearing loss and has been given hearing aids.  He has testified that he was exposed to acoustic trauma on active duty when he worked without hearing protection in hangers near flight lines.  He said that he was 50 to 100 yards away from C130s, PC135s, and other aircraft that were operating 24 hours a day.  However, he has not been provided a VA examination with respect to these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During a June 2012 hearing before the undersigned Veterans Law Judge, the Veteran related that he suffered from loss of vision for 10 or 15 minutes at a time, along with severe pain in the right eye, and had been diagnosed with ocular migraines.  He stated his doctors did not know if they were related to his service-connected traumatic encephalopathy or not.  A review of the Veteran's treatment records reflects that he has complained of pain in the right eye.  As a result, the Board finds that a VA examination is warranted to identify all symptoms caused or proximately aggravated by the Veteran's service-connected traumatic encephalopathy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all VA medical records that are not already included in the claims file.  These should include records from the Manchester VAMC dated before September 16, 2005, from November 8, 2006, to December 15, 2008, and from June 30, 2010; as well as records from the Boston VAMC dated before March 29, 2006, from October 17, 2006, to December 7, 2010, and from December 10, 2010.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss or tinnitus that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss or tinnitus is causally related to the Veteran's active duty.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected traumatic encephalopathy.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

The examiner is requested to identify all symptoms caused by, and all disabilities aggravated by, the Veteran's service-connected traumatic encephalopathy, to include any loss of vision, severe right eye pain and ocular migraines.  

A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


